Citation Nr: 9906909	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  93-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for recurrent major 
depression, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to April 
1949, and from February 1951 to September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that in a December 1992 rating decision the 
RO, inter alia, denied entitlement to individual 
unemployability.  The record reflects the veteran did not 
submit a notice of disagreement as to this issue; therefore, 
the matter on appeal is limited to the issue of entitlement 
to an increased rating.

The case was previously before the Board and was remanded to 
the RO in April 1995, August 1996 and June 1998 for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's recurrent major depression is presently 
manifested by no more than moderate symptoms, or 
"considerable" impairment of social and industrial 
adaptability, with a history of panic attacks, intermittent 
memory impairment, impaired judgment, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
disability results in less than severe impairment of social 
and industrial adaptability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's recurrent major depression have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Codes 9207, 9405, 9434 (before and after November 
1996).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records in January 1954 and March 1954 
included diagnoses of schizoid behavior pattern and 
schizophrenic reaction, simple type.  

VA psychiatric examination in December 1954 found chronic 
psychoneurosis, conversion reaction with anxiety, in an 
inadequate immature, very dependent personality.  

Service connection for psychoneurosis, conversion reaction 
was granted and a 30 percent rating was assigned from service 
discharge in a December 1954 rating action.  

VA hospital records dated from October 1958 to September 1959 
included a diagnosis of conversion reaction, with external 
precipitating stress, difficulties with interpersonal 
relationships, premorbid personality.  It was noted that the 
veteran's psychiatric impairment was severe for occupational 
and vocational adjustment.

A March 1959 rating action increased the 30 percent rating 
for psychoneurosis, conversion reaction to 50 percent.  

VA psychiatric examination in September 1962 noted the 
veteran was definitely depressed, but not psychotic or 
inappropriate.  He was described as a passive dependent type 
personality.  The diagnosis was chronic psychoneurosis, 
conversion reaction.

VA psychiatric examination in December 1964 noted the veteran 
exhibited no evidence of disorganized thinking, hallucination 
or delusion.  He was well organized.  Judgment, perception, 
comprehension, intelligence and calculating ability were 
within normal limits.  Insight was very limited.  The 
diagnosis was chronic psychoneurosis, conversion reaction, in 
partial remission.
A January 1965 rating action reduced the 50 percent rating 
for psychoneurosis, conversion reaction to 30 percent, 
effective in April 1965.  

VA psychiatric examination in February 1967 noted the veteran 
was often hesitant in answering questions, and seemed self-
conscious and self-depreciating.  There was no evidence of 
hallucination, delusion or thought content disturbance.  
Intelligence was average with no evidence of impairment of 
intellectual functioning.  Judgment, insight, comprehension 
and other intellectual faculties appeared appropriate to the 
veteran's level of formal education and emotional 
development.  The diagnosis was chronic psychoneurosis, 
conversion reaction, mild to moderate.

A March 1967 rating action reduced the 30 percent rating for 
psychoneurosis, conversion reaction to 10 percent, effective 
in June 1967.  

VA hospital records in March 1972 noted the veteran had a 25 
year history of depression with acute exacerbation for the 
previous month with suicidal thought.  It was noted the 
latest episode of depression was probably related to the 
recent death of a child.  The diagnosis upon admission was 
manic depressive acute type, with an acute depression.

VA hospital records dated in November 1973 included a 
diagnosis of simple schizophrenia.  It was noted that upon 
admission the veteran appeared very retarded, but he was 
subsequently released to his foster parent in anticipation of 
a visit from his children and was found to be competent for 
VA purposes.

Following VA psychiatric examination in July 1981, which 
showed moderate schizophrenia, a February 1983 Board decision 
increased the 10 percent rating for psychoneurosis, 
conversion reaction to 30 percent.  

Clinical records dated from 1983 to 1989 reflect treatment of 
the veteran for psychiatric problems and diagnoses included 
recurrent major depression and alcohol dependence, depressive 
disorder, not otherwise specified, personality disorder, not 
otherwise specified, and continuous alcohol dependence.

VA hospital records dated from October 1990 to November 1990 
included a diagnosis of recurrent major depression.  
Additional diagnoses including possible seizure disorder, B-
12 deficiency, traumatic brain injury by the veteran's 
report, history of myocardial infarction, history of 
splenectomy and status post partial gastrectomy were also 
listed.  The examiner noted the veteran was precisely 
oriented, and that intermediate, remote and immediate memory 
all appeared to be intact.  His thinking was lucid, cogent 
and goal directed.  There were abnormal trends in his 
thinking, and he stated his future did not look good.  He 
explained he had recently been arrested for harassment.  He 
stated he experienced periods of agitation and would shout 
and lose control.  He denied auditory or visual 
hallucinations.

The veteran admitted depression, and stated he felt bad about 
what he put his family through.  His judgment and insight 
were fair.  He appeared to be living within reality.  At the 
time of release, it was noted he appeared to be mentally and 
physically stable, with no homicidal or suicidal ideation.  
His depression was greatly improved.

In December 1990 the RO granted entitlement to a temporary 
total rating from October 9, 1990, to December 1, 1990.  An 
evaluation greater than 50 percent was denied.

VA hospital records dated from May 1991 to June 1991 included 
a diagnosis of recurrent major depression.  Additional 
diagnoses including dumping syndrome, B-12 deficiency, 
possible seizure disorder, history of myocardial infarction, 
history of splenectomy and status post partial gastrectomy 
were also listed.  The examiner noted the veteran denied 
current illusions, hallucinations or delusions, but stated he 
had experienced these in the past.  There were no choreatic 
movements or motor abnormalities.  His speech was soft and 
slow.  His mood was depressed with appropriate affect.  He 
denied present suicidal or homicidal ideation.  He was alert 
and oriented times 3, with memory intact in all spheres.  
Judgment and insight were good.  At discharge the veteran was 
not felt to be a danger to himself or others, and was 
competent for VA purposes.  It was noted that he was not 
employable.

In June 1991, the veteran filed a claim for an increased 
rating for his service-connected psychiatric disability.  

In October 1991 the RO denied an increased rating for major 
depression, and granted a temporary total rating from May 27, 
1991, to July 1, 1991.

VA hospital records dated from December 1991 to January 1992 
included diagnoses of recurrent major depression and, by 
patient history, traumatic brain injury.  Additional 
diagnoses including dumping syndrome, questionable seizure 
disorder, perforated right tympanic membrane, history of 
myocardial infarction, history of splenectomy and status post 
partial gastrectomy were also listed.  The veteran denied 
drug or alcohol abuse, and reported suicidal thought but no 
action.  The examiner noted the veteran denied hallucinations 
in any sphere, and no delusional thinking was revealed.  
Thought processes were slow, but there was no blocking, no 
loosening of associations, no flight of ideas, no 
"tangentiality," no circumstantiality, no thought 
derailment, no feelings or thought insertion or thought 
withdrawal, no feelings of thought broadcasting, no feelings 
of "ESP," no ideas of reference and no paranoia.  

The veteran's speech was slow, not spontaneous, rather 
labored, but fluent, logical and goal directed with no 
perseverations or redundancies.  There was a moderate degree 
of psychomotor retardation and he seemed to require a great 
deal of effort to move about.  There were positive 
"neurovegetative" signs.  He was alert and oriented in all 
spheres.  Long and short-term memory were preserved, with a 
mild degree of "psuedodomentia" at the time of examination.  
Affect was blunted, but appropriate to situation.  Judgment 
was adequate and veteran had some insight into his illness.  
It was noted the veteran was unable to compete for gainful 
employment.

In February 1992 the RO denied an increased rating for 
recurrent major depression, and granted a temporary total 
rating from December 25, 1991, to February 1, 1992.

In his March 1992 notice of disagreement, the veteran stated 
that he believed the evidence showed he was unemployable and 
that a 100 percent disability rating was warranted.

VA hospital records dated from September 1992 to October 1992 
included diagnoses of bipolar disorder, depressed type with 
psychotic features, and generalized anxiety.  Additional 
diagnoses of angina pectoris, anemia secondary to dumping 
syndrome, seizure disorder and perforated right tympanic 
membrane were also listed.  A present Global Assessment of 
Functioning (GAF) score of 20 was assigned, and a score of 60 
was provided for the previous year.

The examiner noted paranoid ideation.  The veteran was 
oriented with fair memory, but could not concentrate well.  
He was intellectually below normal due to his chronic mental 
illness.  His judgment and insight were poor.  It was noted 
that the time of discharge the veteran was alert, oriented, 
cooperative and anxious at times, but exhibited no depression 
or suicidal ideation.  Judgment and insight were good.  At 
hospital discharge, he was not considered a danger to 
himself.  

In December 1992 the RO denied an increased rating for major 
depression, and granted a temporary total rating from 
September 16, 1992, to November 1, 1992.  

VA hospital records dated from January 1993 to February 1993 
included diagnoses of bipolar disorder, mixed type, and 
generalized anxiety.  Additional diagnoses of anemia, dumping 
syndrome, seizure disorder and perforated right tympanic 
membrane were also listed.  The veteran complained of being 
suicidal and depressed.  The examiner noted the veteran had 
decreased psychomotor activity.  He was a poor historian, 
coherent, but responded poorly.  Communications ability was 
poor, with no thought disorder, but poor concentration.  His 
affect was appropriate.  Mood appeared to be depressed.  He 
was oriented, and recent and remote memory were adequate, but 
immediate memory was poor.  

It was noted the veteran was preoccupied and unable to be 
tested, and was depressed, but without homicidal or suicidal 
ideation.  His cognitive abilities were impaired, but he was 
intellectually average.  Judgment and insight were poor.  The 
report of hospital course noted the veteran continued to 
improve, and he was noted to have become less depressed and 
involved in running the coffee shop.  He was not considered 
dangerous to himself or others at discharge.  

In April 1993 the RO denied an increased rating for major 
depression, and granted a temporary total rating from January 
10, 1993, to March 1, 1993.

VA hospital records dated from June 1993 to August 1993 
included a diagnosis of recurrent major depression.  The 
veteran reported feelings of being unwanted in his home and 
being socially withdrawn.  The examiner noted the veteran's 
conversation was relevant and coherent.  There was no 
distortion of perception.  There was some psychomotor 
retardation noted.  There was delayed reaction time, and the 
veteran talked in a low tone of voice.  Mood was depressed.  
He admitted suicidal ideation and previous attempts, 
including an attempted overdose 8 days prior to admission and 
plans to poison himself the day of admission.  There was 
evidence of memory impairment, poor appetite, loss of 
interest in pleasurable activities, lost libido and an 
inability to concentrate.  The veteran denied hallucinations, 
and there was no evidence of a thought disorder.  Sensorium 
was clear, and the veteran was oriented times 3.  Insight and 
judgment were impaired.

It was noted the veteran received a course of 
electroconvulsive therapy 5 times with good response, and 
that afterward he had only mild anxiety and dysphoria.  He 
denied suicidal ideation.  At the time of discharge the 
veteran was not considered to be a danger to himself or 
others.

VA examination in June 1995 included a diagnosis of moderate 
recurrent major depression.  A GAF score of "about 50" was 
provided.  It was noted the veteran was socially and 
industrially impaired.  The veteran reported that he had been 
married to his third wife for 8 years, and that he had 6 
grown children.  He stated that he was presently retired, and 
had not been employed since 1968.  The examiner noted the 
veteran had decreased psychomotor activity, and he was 
cooperative to the best of his ability.  He was relevant and 
coherent, but a poor historian.  His speech was very slow.  
His tone of voice was very low.  There was some psychomotor 
retardation and communication was nil.  His affect was 
appropriate, and mood was depressed.  

The veteran complained he did not sleep well and had a poor 
appetite.  He reported numerous suicide attempts.  The 
examiner noted there was no evidence of a thought disorder, 
and that the veteran was depressed and introverted.  He was 
oriented, but with poor memory, lack of concentration, no 
energy and anhedonia.  He was found to be of below average 
intelligence due to his mental depression, and unable to 
perform some cognitive processes.  His judgment and insight 
were poor.

VA hospital records dated from February 1996 to March 1996 
included an admitting diagnosis of inoperable coronary artery 
disease and a discharge diagnosis of major depression.  It 
was noted that the veteran reported feeling "badly lately," 
but would not elaborate.  The veteran was transferred for 
further psychiatric evaluation and treatment.

VA hospital records dated in March 1996 included diagnoses of 
dysthymia with superimposed major depression episode.  A 
current GAF score of 60 was assigned, but a subsequent GAF 
score of 75 was provide for the 2 weeks prior to discharge.  
It was noted that no suicidal ideation intent or plan had 
been reported.  During a mental status examination at 
discharge, the veteran was pleasant and spontaneous and 
reported he was "looking forward to going home."  He was 
goal directed, with mood described as "feeling well" and 
affect full range.  He denied suicidal or homicidal ideas, 
intent or plan, and denied auditory or visual hallucinations.  
There was no delusion detected.  He was alert and oriented 
time 3.  Insight and judgment were good.  It was noted the 
veteran was not able to engage in work activities.  

VA hospital records dated in February 1997 included diagnoses 
of right lower lobe pneumonia, coronary artery disease, 
history of seizure disorder, chronic obstructive pulmonary 
disease, anemia and congestive heart failure.  There was no 
evidence of treatment for any psychiatric disorder.

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
that is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In this case, the Board notes that in November 1996 the 
schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996.  
Subsequently, in August 1998, the RO issued a supplemental 
statement of the case that evaluated the veteran's 
psychiatric disorder under the new rating criteria and 
continued a 50 percent disability rating.

The Ratings Schedule, prior to the November 1996 amendments, 
provided a 50 percent disability rating for mental disorders 
when there was evidence of "considerable" impairment of 
social and industrial adaptability.  The next higher rating 
of 70 percent required evidence of "severe" impairment of 
social and industrial adaptability, and a 100 percent 
disability rating was assignable when there was totally 
incapacitating psychoneurotic symptoms bordering on a gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, 
resulting in a profound retreat from mature behavior and a 
demonstrable inability to obtain or retain employment.  See 
38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (effective before November 1996).

In addition, the Court has held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Under the Ratings Schedule criteria in effect prior to 
November 1996, based upon a review of the record, the Board 
finds the medical evidence demonstrates the veteran's 
service-connected recurrent major depression is presently 
manifested by no more than "considerable" impairment of 
social and industrial adaptability.  The most recent VA 
medical records dated in March 1996 show current GAF scores 
of 60, indicative of moderate symptoms, and 75, indicative of 
less than mild symptoms.  An earlier June 1995 VA examiner 
provided a GAF score of "about 50," but specifically stated 
the disorder was moderate.  The veteran's social and 
industrial impairment due to his service-connected 
psychiatric disability is not shown to be "severe" or 
"total" under the old criteria.

Although during the course of this appeal the veteran was 
hospitalized for treatment, including for his service-
connected psychiatric disorder, the Board notes that it is 
the present level of disability is of primary concern in an 
increased rating determination.  See generally Francisco, 7 
Vet. App. 55.  The Board finds the intermittent periods of 
hospital treatment, including report of a GAF score of 20, 
reflect temporary exacerbations of symptoms rather than an 
increase in disability.  In fact, the hospital records show 
the veteran responded well to treatment and was discharged 
after relatively short periods of treatment with improvement 
in his service-connected disability.

The Ratings Schedule, after the November 1996 amendments, 
provides a 50 percent rating when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders.  

A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Under the current version of the Ratings Schedule criteria, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 50 percent at this time.  Medical evidence 
demonstrates his service-connected recurrent major depression 
is presently manifested by a history of panic attacks, 
intermittent memory impairment, occasional impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  These manifestations warrant a 50 percent 
disability rating under the new criteria.

Although the veteran has a history of suicide attempts, which 
is a requirement for a 70 percent rating, there is no recent 
evidence of suicidal ideation.  No suicidal ideation was 
elicited during the June 1995 VA examination or subsequent 
periods of hospitalization.  In addition, there is no medical 
evidence of deficiencies in most areas of occupational and 
social interaction due to obsessional rituals, intermittently 
illogical speech, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, spatial disorientation neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances or an inability to establish and maintain 
effective relationships.  

There is also no medical evidence, solely attributable to the 
service-connected recurrent major depression, of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The veteran is 
not a persistent danger to himself, and his history of 
reported hallucinations are not shown to be persistent.  
Therefore, the Board finds a 100 percent schedular rating is 
not warranted.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  The record reflects that the RO 
considered and declined to refer the veteran's case for an 
extraschedular rating. 

Based upon a comprehensive review of the record, the Board 
finds that the regular schedular standards applied in this 
case adequately describe and provide for the veteran's 
disability level as to these issue.  It is significant to 
note that the schedular criteria for psychiatric disorders 
are based, in part, upon industrial impairment, including a 
100 percent rating which has been considered, and that the 
veteran did not appeal the RO denial of a total rating based 
upon individual unemployability.

Although the veteran, in essence, contends that his service-
connected disability results in marked interference with 
employment and frequent periods of hospitalization, the Board 
finds that the evidence is not probative of the fact that the 
veteran has severe or total industrial impairment due to his 
service-connected recurrent major depression.  Medical 
evidence shows the veteran has numerous nonservice-connected 
disabilities, including recent findings of right lower lobe 
pneumonia, coronary artery disease, seizure disorder, chronic 
obstructive pulmonary disease, anemia and congestive heart 
failure, which may not be considered in evaluating his 
psychiatric status. 

In addition, while the record shows the veteran has 
experienced periods of hospitalization, which may be 
considered frequent, the evidence reveals the veteran also 
received treatment for other nonservice-connected disorders 
during hospitalization.  In fact, the veteran's most recent 
hospital treatments were related to his nonservice-connected 
cardiac disorders.  Therefore, the Board finds the evidence 
is not persuasive of frequent hospitalization solely due to 
his service-connected recurrent major depression; entitlement 
to extraschedular rating consideration is not warranted.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating.


ORDER

Entitlement to an increased evaluation for recurrent major 
depression is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

